Citation Nr: 1725579	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for esophageal cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Jonathan C. Silverman, Attorney at Law (appointed under 38 C.F.R. § 14.630)


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend, J.S. 


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

In March 2017, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above as his representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA, provided the representation is for one time only and free of charge to the Veteran.  

In March 2017, the Veteran, his spouse, and his friend, J.S., testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A hearing transcript is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the June 2016 supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2016).  He also submitted additional evidence in support of his appeal.  As his substantive appeal was filed after February 2, 2013, and as his representative specifically waived the right to have the evidence considered by the AOJ, the Board may consider the evidence in the first instance.  See 38 U.S.C. 
§ 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, his esophageal cancer is related to his in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for esophageal cancer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R 
§ 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. §  3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  As relevant to the instant case, esophageal cancer is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.


Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his esophageal cancer, which was initially diagnosed in April 2013, is related to his in-service exposure to herbicide agents.  Notably, the record indicates that the Veteran served in Vietnam during the requisite time period and, as such, his exposure to herbicide agents is presumed.  However, as esophageal cancer is not presumptively linked to exposure to herbicide agents, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed esophageal cancer with a disease or injury during his active duty service, to include his acknowledged exposure to herbicide agents.
 
In this regard, in April 2014, a VA opinion addressing such matter was obtained.  Following a review of the record, the examiner opined that it was less likely than not that the Veteran's esophageal cancer was caused by his exposure to herbicide agents in service.  In support thereof, the examiner stated that the esophagus is part of the digestive system and service connection for digestive system malignancies cannot be established on a presumptive basis.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee, supra.  Thus, such opinion is not afforded any probative value.

In contrast to the April 2014 VA examiner's opinion, the Veteran has also provided private opinions from his treating physician, Dr. F.D., relating his diagnosed esophageal cancer to his in-service exposure to herbicides agents.  Specifically, in June 2014, Dr. F.D. indicated that the Veteran's particular form of cancer is rare and that the Veteran was not in a high-risk group for contracting the cancer because he never excessively smoked cigarettes or drank alcohol.  Similarly, the Veteran did not have a history of chronic reflux problems, did not have a family history of cancer, and did not work in an environment where he was exposed to toxic or carcinogenic substances.  Thus, Dr. F.D. opined that, based on his treatment of the Veteran and the absence of any risk factors for developing esophageal cancer, "it [was] certainly possible that [the Veteran's] esophageal cancer [was] directly due to his prior ingestion of a KNOWN CARCINOGEN, Agent Orange (emphasis in original)."

In May 2015, Dr. F.D. provided a second opinion regarding the likely etiology of the Veteran's esophageal cancer.  The physician observed that esophageal cancer is incredibly rare and only accounts for about one percent of all cancers diagnosed in the United States.  He again observed that the Veteran had no known risk factors associated with esophageal cancer, making the Veteran's procurement of the disease "an especially rare and perplexing phenomenon."  The doctor concluded by reporting:

The rarity of [the Veteran's] cancer[,] compounded by the fact that [he] has a complete absence of risk factors[,] place[s] him in a unique category where population studies have limited applicability.  More common cancers, such as prostate cancer, lung cancer and even [Non-]Hodgkin[']s lymphoma have been associated with [herbicide agents].  In order to find no association between adenocarcinoma of the esophagus in patients without any risk factors and [herbicide agents] would take a population size much larger than all veterans that ever served in the entire Vietnam War.

Therefore, given the lack of good evidence or prior studies and the unique set of circumstances in [the Veteran's] case, it is...more likely than not [herbicide agents] cause[d] this [V]eteran's cancer. 

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's esophageal cancer is related to his exposure to herbicide agents in service.  In this regard, the Board finds Dr. F.D.'s assessment to be highly probative as he has treated the Veteran since the onset of his disease, thus allowing him to fully understand the nature of his particular type of cancer and the Veteran's relevant medical history.  In addition, Dr. F.D. had more time to assess the Veteran's condition prior to providing an opinion, as opposed to the VA clinician who did not speak with the Veteran and did not physically examine him.  

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for esophageal cancer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for esophageal cancer is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


